DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-16, in the reply filed on 4/11/22 is acknowledged.

Claim Objections
Claims 2 and 11 are objected to because of the following informalities:  in both claims “the pressure are” should be “the pressure port are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7, 11, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “controlled expansion” in claims 2, 3, 11, and 12 is a relative term which renders the claim indefinite. The term “controlled expansion” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the degree to which the alloy is to be expansionally controlled cannot be ascertained.
Claims 3 and 12 contain the trademark/trade name “Kovar” and “alloy 52”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “controlled expansion alloy” and, accordingly, the identification/description is indefinite.
Claims 7 and 15 recite the limitation “the pressure port body”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 15 recite “a shoulder of the pressure port body”.  It is unclear if this is meant to be part of the base of the pressure port or something else.  For the purpose of this examination, this limitation will be interpreted as being the step in the pressure port.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tobita et al. (US 5,635,649) in view of Rosberg et al. (DE 10 2011 004 729 A1), Dangtran et al. (2010/0044809 A1), and  Potasek (US 9,878,904 B1).
Regarding claim 1, Tobita teaches:
A method of forming a pressure sensor assembly [see figure 1], the method comprising: 
a pressure port [Ni-Fe alloy thin wall portion (22); figure 9B], wherein the pressure port is a hollow tubular member [see figure 9B], the pressure port including a base [the portion of (22) joined to Ni-Fe housing (4)] and a projection extending [the portion of (22) joined to joining portion (21)] therefrom; 
joining a header [Fe-Ni alloy housing (4)] and a sensor [sensor chip (1)] to the pressure port [claim 9 and 11:13-27], wherein the header is joined to the base of the pressure port [portion (22) may be welded to casing (4); 12:30-32] and the sensor is joined to the projection of the pressure port [the portion of (22) joined to joining portion (21)] and is in fluid communication with a fluid to be measured through the pressure port [see figure 9B].
Tobita does not teach:
forming an inlet channel by brazing a transition portion to the pressure port with a high temperature brazing processes, wherein the transition portion and the pressure port are both hollow tubular members and are formed of different materials;
joining a header and a sensor to the pressure port with a soldering process that is at a lower temperature than the high temperature brazing process; and 
welding a cover to the header.
Concerning the brazing of the transition portion: 
Rosberg teaches pressuring measure cell (1) comprising body part (3) joined to line (12) which comprises first section (13) and second section (14), wherein the section (13) is made of Fe-Ni alloy/Kovar, section (14) is made of stainless steel, the sections are brazed, and section (14) is welded to diaphragm seal body (30); pg. 2, beginning with first “According to” paragraph, pg. 3, paragraph beginning with “The in 1”, and pg. 4, first 3 full paragraphs.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the sections (13, 14) into Tobit in order to be able to connect the sensor assembly to another body.  Note that section (13) has a step so that a portion of section (13) is inserted into body (3).  In doing so, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extend the portion (22) to incorporate the step to facilitate part fit up and in order to be able to braze portion (22) to a stainless steel section.   Thus, portion (22) would have a base/shoulder that the housing rests on, a projection that is solder to sensor chip (1) and an end that is brazed to a stainless steel section.       
Concerning the soldering:
Dangtran teaches a sensor assembly comprising stepped hollow Kovar die pad (300) wherein the pad is covered with a Ni or Ni/Au plating layer to provide corrosion protection and an oxide free surface to solder the MEMS onto the die pad using a Au/Sn (80/20) eutectic solder or other Sn based solders; 0033-0036.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the soldering method of Dangtran for the Tobita joining layer (21) because it is a known method of soldering.  As for the soldering portion (22) to housing (4), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that any bonding method, soldering, brazing, welding, or adhesive could be used to do so.  One would have been motivated to use soldering because it can be easily undone, done in batches in a furnace, and performed at the same time with the same solder as the sensor chip, as opposed to welding, and at lower temperatures after the brazing step so that the sensor is not harmed from the brazing temperature.   
Concerning the welding of the cover:
Potasek teaches a sensor assembly having housing (138) which comprises Kovar base (140) and a cap made components (142, 144) wherein the cap is welded to the base; 5:4-12 and figure 2A.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a welded cover into Tobita in order to protect the sensor.  
Regarding claim 10, all of the limitations of this claim are addressed in the rejection of claim 1 above except the following:
Tobita does not teach:
welding the second end of the transition portion to a manifold.
As noted above, Rosberg teaches section (14) is made of stainless steel welded to diaphragm seal body (30).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to weld the stainless steel section to a manifold in order to sense the pressure in a manifold.  
Regarding claims 2 and 3, Tobita does not teach:
wherein the header and the pressure are both formed of a controlled expansion alloy; and 
 wherein the controlled expansion alloy is Kovar or alloy 52.
However, Tobita does teach portion (22) is made of a Fe-Ni alloy; 11:13-15.  
As noted above Potasek teaches housing (138) is made of Kovar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the housing of Kovar since it is known to do so, due to weldability, and/or to have matching CTEs.
Regarding claims 4 and 13, Tobita does not teach:
wherein the header is coated with gold over nickel and the pressure port is coated with nickel and the transition portion is formed of stainless steel.
Note the transition portion being formed of stainless steel is addressed above in the rejection of claim 1.   
As noted above, Dangtran teaches a Ni or Ni/Au plating layer provides corrosion protection and an oxide free surface to solder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place a Ni and/or Ni/Au plating layer on either portion (22) and housing (4) in order to provide corrosion protection and an oxide free surface to solder 
Regarding claim 5, Tobita does not teach:
providing an inlet port preform between the transition portion to a pressure port as part of forming the inlet channel.
The examiner notes that solder/brazing preforms are notoriously well-known since they have their own subclass in the US classification system and can be readily bought in all shapes, sizes, and compositions; including discs and rings.  
That being said it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any form of solder/braze; paste, powder, preforms, etc., since they are known options.  One would have been motivated to use a preform since it is less messy and it is extremely easy to control the amount applied.  In choosing the preform option, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place it between faying surfaces of the two sections in order to braze them together.  
Regarding claims 6 and 9, Tobita does not teach:
wherein the high temperature brazing process exceeds a temperature of 750°C.
wherein the soldering process is performed at a temperature below a temperature of 400°C.
Note that soldering and brazing are arbitrarily separated at 450°C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to pick any braze above with a brazing temperature above 750°C due to capability with the components, desired strength, availability, familiarity, or cost, minus any unexpected results.  The same can be said for the solder but note that Dangtran uses eutectic Au/Sn solder with has melting point of 280°C.  
Regarding claim 7, Tobita does not teach:
wherein joining the header and the sensor to the pressure port includes: 
providing a port attachment preform over the projection of the pressure port so that it rests on or is near a shoulder of the pressure port body; 
passing the projection of the pressure port through a pressure inlet port formed in the header; and 
providing a die attachment preform on a distal end of the projection of the pressure port.
The examiner notes that solder/brazing preforms are notoriously well-known since they have their own subclass in the US classification system and can be readily bought in all shapes, sizes, and compositions; including discs and rings.  
That being said it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use any form of solder/braze; paste, powder, preforms, etc., since they are known options.  One would have been motivated to use a preform since it is less messy and it is allows precise control of the amount of solder applied.  Since the joints between the modified portion (22) and the housing and the modified portion (22) and the sensor are ring shaped it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place ring shaped preforms on the horizontal faying surfaces; i.e. on the step of the modified portion, prior to inserting the modified portion through the housing, and on top of the modified portion, after the insertion of the modified portion.    
Regarding claims 8 and 16, these claims are addressed in the rejections of claims 1 and 10 above.
Regarding claims 11 and 12, the use of Kovar and the transition portion being Stainless steel is addressed in the rejections of claim 2 and 3 above:  
What is not addressed is:
the manifold is formed of stainless steel. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the manifold of stainless steel due to its strength, corrosion resistance, costs, and/or availability, minus any unexpected results.
Regarding claim 14, this claim is addressed in the rejections of claims 5 and 6 above.
Regarding claim 15, this claim is addressed in the rejections of claims 7 and 9 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735         

/KILEY S STONER/Primary Examiner, Art Unit 1735